Citation Nr: 1107427	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to August 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a service connection claim for bilateral 
hearing loss.

The Veteran also appealed the rating decision of August 2007 to 
the extent that it denied a service connection claim right knee 
arthritis, as well as a September 2007 rating action which denied 
a service connection claim for aortic stenosis.  Subsequently, 
both of those claims were granted in a May 2009 rating decision 
and to date, the May 2009 decision has not been appealed.  
Accordingly, service connection claims for right knee arthritis 
and aortic stenosis have been resolved and are no longer in 
appellate status.  

In his July 2009 substantive appeal, the Veteran 
challenged the computation of his combined rating of 90 
percent and arguably, also raised a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  These issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for bilateral hearing loss, 
contending that this condition is due to acoustic trauma 
sustained while serving with the United States Air Force.  

The Veteran filed an original service connection claim for 
bilateral hearing loss in December 2006.  The file reflects that 
the Veteran had active service from July 1954 to August 1977.  
The Veteran's DD 214 for his final period of service from July 
1975 to August 1977 reflects service with the United States Air 
Force with an MOS of radio communications.  Information in the 
STRs includes an aeronautical order of February 1972 indicating 
that the Veteran had been designated as an optional aircrew 
member and was required to participate in frequent and regular 
aerial flights for an indefinite period.  

The Board notes that the Veteran has repeatedly mentioned a 
retirement physical examination of 1977, which is not associated 
with the STRs or otherwise on file.  In view of the Veteran's 
long period of service, the Board finds that additional 
development should be undertaken in order to attempt to locate 
and obtain this claimed document.   As this examination report 
would clearly be pertinent to the service connection claim at 
issue, a specific request for it will be made on Remand.  

Also claimed to be missing from the file is evidence referenced 
by the Veteran in a statement received in 2007, which he 
maintains documents post-service evidence of hearing loss prior 
to 2005 (the earliest clinical evidence of hearing loss currently 
on file).  In that statement, the Veteran mentioned that an 
audiological examination had been conducted in Pensacola, FL in 
1977 by a physician under contract with VA; and that a later 
examination was conducted in Frankfurt, Germany in 1990, during 
which time the Veteran was assigned to the U.S. Army Signals 
Assessment Unit at Frankfurt/Rhein Main AB in Germany.  No 
attempts have been made to secure any of the aforementioned 
evidence and consistent with the duty to assist, as VA is on 
notice that such evidence may exist, there is a duty to make a 
request for it under 38 C.F.R. § 3.159(c).  

The Board further notes that the file contains a VA audio 
examination and opinion dated in April 2009, at which time the VA 
examiner opined that bilateral hearing loss was not the result of 
military noise exposure, explaining that hearing tests throughout 
the Veteran's military service were within normal limits in both 
ears and that the first evidence of any hearing loss was not 
shown until 2005, 28 years after the Veteran's discharge from 
service.  The Board observes that the inclusion of additional 
evidence into the file could require an update/addendum to that 
report, as it may include new information relating to the history 
and onset of hearing loss.  Therefore, pursuant to this Remand, 
the Board will address the possibility that such additional 
action may be required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for bilateral hearing 
loss.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file any additional private 
treatment records pertinent to the 
Veteran's service connection claim for 
hearing loss.

2.  It is requested that a specific 
search/request be made for the Veteran's 
1977 separation examination report, which 
is not associated with the service 
treatment records.  Should this additional 
evidence be available, it should be added 
to the claims folder.  Should the evidence 
be unavailable, the RO is requested to 
follow the procedures under 38 C.F.R. 
§ 3.159(e), relating to the duty to notify 
a claimant of the inability to obtain 
records, with appropriate documentation in 
the record.

3.  In a 2007 statement, the Veteran 
mentioned that an audiological examination 
had been conducted in Pensacola, FL by a 
physician under contract with VA in 1977 
and that an examination was conducted in 
Frankfurt, Germany in 1990, during which 
time the Veteran was assigned to the U.S. 
Army Signals Assessment Unit at 
Frankfurt/Rhein Main AB in Germany.  It is 
requested that an attempt to secure these 
records be made and documented for the 
file.  Should this additional evidence be 
available, it should be added to the claims 
folder.  Should the evidence be 
unavailable, the RO is requested to follow 
the procedures under 38 C.F.R. § 3.159(e), 
relating to the duty to notify a claimant 
of the inability to obtain records, with 
appropriate documentation in the record.  

4.  Should additional evidence relating to 
the Veteran's hearing loss claim be 
obtained for the record, the Board requests 
that an addendum to the April 2009 VA 
examination report and opinion be obtained.  
(Should a full examination be required, it 
is within the discretion of the RO/VA 
examiner to order this).  If possible, it 
is requested that the April 2009 VA 
examiner provide the addendum, addressing 
the Veteran's service connection claim for 
bilateral hearing loss.  The claims folder 
and a copy of this remand shall be made 
available to the examiner. 

In the addendum it is requested that any 
new historical information relating to the 
Veteran's hearing loss be updated and 
documented.  In addition, the examiner is 
requested to consider Veteran's lay 
statements relating to his hearing loss 
history, symptomatology and onset, as 
appropriate.  The examiner is then 
requested to again consider whether it is 
at least as likely as not (50 percent or 
more likelihood) that currently manifested 
hearing loss had its onset during active 
service or is related to any in-service 
disease or injury, including acoustic 
trauma sustained during service.    

5.  When the development requested has been 
completed, the RO should readjudicate the 
service connection claim for bilateral 
hearing loss.  If the benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


